Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 David Garcia Reyes, Appellant                           Appeal from the Criminal District Court No.
                                                         3 of Dallas County, Texas (Tr. Ct. No. F13-
 No. 06-14-00228-CR          v.                          61746-J). Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the correct name
of the offense is sexual assault of child. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, David Garcia Reyes, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED SEPTEMBER 2, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk